       Case 1:18-cv-06468-GBD-RWL Document 98 Filed 09/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  9/13/2021
---------------------------------------------------------------X
HOPETON A. FRANCIS,                                            :
                                                               :   18-CV-6468 (GBD) (RWL)
                                             Plaintiff,        :
                                                               :
                  - against -                                  :   ORDER
                                                               :
CITY OF NEW YORK, POLICE OFFICER                               :
EVELYN OROPEZAZUNIGA, AND                                      :
SERGEANT LUIS RODRIGUEZ,                                       :
                                                               :
                                             Defendants. :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        In response to the Court’s order at Dkt. 92, Plaintiff asks for a further extension of

time to respond to discovery because he has “been having difficulty … in part because

[he is] certified disabled mentally and physically” and requires help understanding legal

jargon. (Dkt.97.) Accordingly:

        1. By September 16, 2021, Defendant shall mail to Plaintiff a copy of any

interrogatories and discovery requests previously served and to which Plaintiff has not

responded. By September 23, 2021, Defendant shall file proof of service of same.

        3. Plaintiff shall fully respond to Defendants’ discovery requests no later than

October 15, 2021.           Plaintiff’s failure to comply may result in a recommendation to

dismiss the case for failure to prosecute and as sanctions for failure to comply with the

Court’s orders and Plaintiff’s discovery obligations, pursuant to Fed. R. Civ. P. 37, and

the Court’s inherent powers.

        4. The time to take depositions is extended to December 1, 2021. The time to

complete fact discovery is extended to December 1, 2021. There will be no further

extensions absent good cause.

                                                        1
      Case 1:18-cv-06468-GBD-RWL Document 98 Filed 09/13/21 Page 2 of 2




       5. Plaintiff states that he does not know what interrogatories are (Dkt. 97), even

though they previously have been served on him.                    By way of explanation,

Interrogatories are a formal set of written questions to which a party must respond with

information unless there are grounds to object. The document is likely to contain the

term “interrogatories” in its title and provide definitions and instructions.

                                            SO ORDERED.



                                            _________________________________
                                            ROBERT W. LEHRBURGER
                                            UNITED STATES MAGISTRATE JUDGE

Dated: September 13, 2021
       New York, New York

Copies transmitted this date to all counsel of record. The Clerk’s Office is directed to
mail a copy of this Order to the pro se Plaintiff.




                                               2
